Citation Nr: 9908764	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  95-22 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability, manifested by partial loss of feeling 
and movement of the left wrist, thumb and forefinger, 
resulting from a the excision of a cyst from the left wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel
INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The case was previously before the 
Board in April 1997, when it was remanded for medical records 
and examination of the veteran.  The requested development 
has been completed.  The Board will now proceed to a 
disposition of the case.

Review of the record discloses that the veteran filed a claim 
seeking an increased rating for this skin disorder while the 
present appeal was pending.  However, this claim is not 
presently before the Board on appeal and therefore, will not 
be further addressed.  See Roy v. Brown, 5 Vet. App. 554 
(1993) (absent a decision, a notice of disagreement, a 
statement of the case and a substantive appeal, the Board 
does not have jurisdiction of an issue).


FINDING OF FACT

The veteran has additional disability secondary to his March 
1992 ganglion cyst resection surgery of the left wrist as 
manifested by nerve damage in the palmar cutaneous branch of 
the median nerve which supplies sensation to the base of the 
thenar eminence.


CONCLUSION OF LAW

Service connection for nerve damage in the palmar cutaneous 
branch of the median nerve of the left wrist is warranted.  
38 U.S.C.A. § 1151 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

held that VA's regulation at 38 C.F.R. 
§ 3.358(c)(3) was invalid to the extent it precluded 
compensation under 38 U.S.C.A. § 1151 unless the additional 
disability resulted from an "accident (an unforeseen, 
untoward event)" or "carelessness, negligence, lack of 
proper skill, error in judgment or similar instances of 
indicated fault on the part of the [VA]."  This subsection 
of 38 C.F.R. § 3.358 was found to be ultra vires by the 
Supreme Court because it added a fault standard where none 
existed in the statutory provision.  The Supreme Court 
concluded that the statutory language of 38 U.S.C.A. § 1151 
simply required a causal connection (i.e., no "fault") 
between the additional disability and the VA treatment (or 
lack thereof).

However, the Supreme Court indicated that the 38 U.S.C.A. 
§ 1151 could not be applied on a strictly no-fault basis: 
"[a]ssuming that the connection is limited to proximate 
causation so as to narrow the class of compensable cases, 
that narrowing occurs by eliminating remote consequences, not 
by requiring a demonstration of fault."  On this point, the 
Supreme Court observed that it would be unreasonable to 
believe that Congress intended to compensate veterans for the 
necessary consequences of treatment to which they consented, 
i.e., compensating a veteran who consents to the amputation 
of a gangrenous limb for the loss of the limb.

In response to the Supreme Court's decision in Gardner, 
38 C.F.R. § 3.358(c)(3) was amended by VA in March 1995.  The 
revised section (c)(3) of 38 C.F.R. § 3.358 provides that 
compensation under section 1151 will not be payable for the 
"necessary consequences" of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  This case has been adjudicated by 
the RO with consideration of the amended regulation.

Additionally, it is noted that section 1151 of 38 U.S.C.A. 
was amended by Congress during the pendency of this appeal 
with the passage of Public Law 104-204, the VA and Housing 
and Urban Development, and Independent Agencies 
Appropriations Act of 1997, 110 Stat. 2874, 2926 (Sep. 26, 
1996).  Section 422(a) of that act amended 38 U.S.C.A. § 1151 
to provide, in effect, that compensation on the basis of 
disability as a result of VA medical treatment would be 
payable only where disability was due to fault on the part of 
VA or an event not reasonably foreseeable.  However, the 
amended provisions of section 1151 are not for application in 
this case because the veteran's claim was filed before 
October 1, 1997.  See VAOPGCPREC 40-97, 63 Fed. Reg. 31623 
(1998).  Thus, the old version of section 1151 will control 
the disposition of this appeal.

In pertinent part, the version of 38 U.S.C.A. § 1151 (West 
1991) that existed at the time of the Gardner ruling provides 
that in the absence of a veteran's own willful misconduct, 
additional disability resulting from VA hospitalization, 
medical or surgical treatment causing injury, or aggravation 
thereof, shall be compensated as if service connected.  Part 
of 38 C.F.R. § 3.358(c) that was not subject to the Gardner 
ruling, clause (1), provides that it is necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  (Emphasis 
added).  Moreover, as alluded to above, the revised section 
(c)(3) of 38 C.F.R. § 3.358 provides that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.

After carefully reviewing all of the pertinent evidence 
together with the veteran's pleadings and contentions of 
record, the Board concludes that the evidence supports a 
grant of service connection for nerve damage in the palmar 
cutaneous branch of the median nerve of the left wrist 
pursuant to the provisions of 38 U.S.C.A. § 1151.  Review of 
the record reflects that the veteran had outpatient surgery 
in March 1992 for removal of a cyst from his left wrist.  
Postoperatively, he has complained of chronic pain and loss 
of sensation in his left hand.  The report of an August 1997 
VA examination noted that he did not have any major nerve 
injury in the left wrist, but it was indicated by the 
examiner that the nerve located in the area where the surgery 
was performed, the palmar cutaneous branch of the median 
nerve, which supplies sensation to the base of the thenar 
eminence, had some subjective sensations in that area.  In 
the Board's view, the fact that the examiner stated there was 
no "major" nerve injury to the median or ulnar nerve does 
not at the same time reflect that he had no "additional 
disability" as a result of the surgery for purposes of this 
"1151" claim.  Therefore, given the posture of the medical 
evidence in this case, the Board concludes that he incurred 
additional disability manifested by the median nerve damage 
noted on this examination report as a result of the March 
1992 ganglion cyst surgery.

Thus, it appears that based on evidence cited above, the 
veteran's nerve damage in the left wrist identified on the 
aforementioned VA examination was incurred directly as a 
result of the surgical procedure and therefore, could not be 
considered "coincidental therewith" as that term is 
construed under 38 C.F.R. § 3.358(c)(1).  Further, the Board 
finds no evidence in the claims file which confirms by a 
medical diagnosis or opinion that the veteran's median nerve 
damage was a "necessary consequence" of the treatment he 
received in March 1992.  Moreover, although Dr. Mercado's 
medical diagnoses and clinical findings of record describing 
the etiology of the veteran's radicular problems in his left 
arm and leg, the Board finds it significant that there is no 
evidence that he had any of the pain sensation symptoms in 
the area of the median nerve of the left wrist prior to his 
March 1992 surgery.  In our view, this fact, when read 
together with medical evidence which shows an onset of nerve 
damage, albeit not "major" as stated in the August 1997 VA 
examination report, soon after the March 1992 surgery, 
provides an approximate balance of evidence for and against 
the claim which therefore, requires that the benefit of the 
doubt be accorded to the veteran.  38 U.S.C.A. § 5107(b) 
(West 1991).

Accordingly, the Board concludes that service connection is 
warranted for this disorder pursuant to 38 U.S.C.A. § 1151 
(West 1991).


ORDER

Service connection for nerve damage in the palmar cutaneous 
branch of the median nerve of the left wrist pursuant to 38 
U.S.C.A. § 1151 is granted.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

